                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

 AHMED HASSAN SADEK AHMED,                      )
                                                )
                 Petitioner,                    )
                                                )
 v.                                             )       No.:   2:19-cv-156-TAV-CRW
                                                )
 UNITED STATES CITIZENSHIP AND                  )
 IMMIGRATION SERVICES,                          )
 DESHAWNA WILLIAMS,                             )
 in her official capacity as District Director, )
 Memphis Field Office,                          )
 KENNETH CUCCINELLI,                            )
 in his official capacity as Acting Director, )
 KEVIN MCALEENAN,                               )
 in his official capacity as Acting Secretary, )
                                                )
                 Respondents.                   )


                                  SCHEDULING ORDER

         Please note: Scheduling Orders will be entered directly by the Court in lieu of in-
 person scheduling conferences conducted by the Court. Your particular attention is directed
 to the trial scheduling (Paragraph No. 8) and the requirement for filing of a status report
 (Paragraph No. 4). The demands of the Court’s docket dictate that all civil cases be
 scheduled for trial in Knoxville, Tennessee. However, the Court will entertain motions to
 conduct trial in another division of this Court upon a showing of good cause by a party.
 Any such motions must be filed after the dispositive motions deadline but no later than
 thirty (30) days before the final pretrial conference, and the grant or denial of the same rests
 in the Court’s sole discretion. The designation of the parties in either the plural or singular
 shall be applied to mean either number, and where appropriate in the context hereof, shall
 mean any one or more of said parties.

        1.       Introduction: This Scheduling Order is being entered pursuant to Fed. R.
 Civ. P. 16(b) and Local Rule 16.1(a). Any inquiries concerning the trial date should be
 directed to the Court’s chambers, by contacting the Court’s judicial assistant, Ms. Lori
 Gibson at (865) 545-4762 or at varlan_chambers@tned.uscourts.gov, within seven (7) days
 of receipt of this order; otherwise, a motion for continuance must be filed. The schedule
 will not change except for good cause.




Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 1 of 9 PageID #: 45
       2.    Electronic Filing:

             a)    The Court has implemented Electronic Case Filing, which allows
                   counsel to file and docket pleadings directly from their office via the
                   internet and to be served with filings from other parties and the Court
                   via email. Information on the ECF system is available on the
                   Court’s website: www.tned.uscourts.gov. Counsel who are not
                   already registered users are directed to register as soon as possible or
                   be prepared to explain their failure to do so. See E.D.TN LR 5.2(b).

             b)    Unless the Court instructs otherwise, courtesy hard copies shall not be
                   mailed or hand-delivered to chambers. To the extent the Court
                   requests a courtesy hard copy, such copy should be printed out after
                   being electronically filed so that the copy contains the “ECF
                   Header/Footer” reflecting the filing information, i.e. case number,
                   document number, filed date, and Page ID number.

             c)     Parties filing pleadings either electronically or manually on the day
                   of a hearing or trial should notify chambers and/or the courtroom
                   deputy either by e-mail or phone of the late filing.

       3.    Disclosure and Discovery:

             a)    Fed. R. Civ. P. 26(f) Meeting: The parties shall hold a discovery
                   planning meeting as required by Fed. R. Civ. P. Rule 26(f) within
                   fifteen (15) days of entry of this Order.

             b)    Discovery Plan: At the Rule 26(f) meeting, the parties shall, if they
                   have not already done so, develop a discovery plan and file it with the
                   Court within ten (10) days after this meeting. This discovery plan
                   shall conform to the provisions of Fed. R. Civ. P. 26(f).

             c)    Initial Disclosures: At the Rule 26(f) meeting or within ten (10)
                   days thereafter, the parties shall, if they have not already done so, make
                   all disclosures required by Rule 26(a)(1).

             d)    E-Discovery: At the Rule 26(f) meeting, counsel for the parties shall
                   confer and determine whether any party will likely be requested to
                   disclose or produce substantial information from electronic or
                   computer-based media. If so, the parties are directed to determine:
                   (i) whether disclosure or production will be limited to data reasonably
                   available to the parties in the ordinary course of business, (ii) the
                                            2



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 2 of 9 PageID #: 46
                  anticipated scope, cost, and time required for disclosure or production
                  of data beyond what is reasonably available to the parties in the
                  ordinary course of business; (iii) the format and media agreed to by
                  the parties for the production of such data as well as agreed
                  procedures for such production; (iv) whether reasonable measures have
                  been taken to preserve potentially discoverable data from alteration or
                  destruction in the ordinary course of business or otherwise; (v)
                  whether there are other problems that the parties anticipate may arise
                  in connection with electronic or computer-based discovery; and (vi)
                  the name of the person responsible for each party’s document retention
                  policies and the name of the individual through which discovery
                  requests and responses to each party are to be made. It is expected the
                  parties will confer and cooperatively reach an agreement as to how e-
                  discovery will be conducted in this case.

             e)   Expert Testimony: Disclosure of any expert testimony in accordance
                  with Fed. R. Civ. P. 26(a)(2) shall be made on or before one hundred
                  and fifty (150) days before trial for plaintiff and one hundred and
                  twenty (120) days before trial for defendants. If the evidence is
                  intended solely to contradict or rebut evidence on the same subject
                  matter identified by another party under Fed. R. Civ. P. 26(a)(2)(B),
                  such disclosure shall be made within thirty (30) days after the
                  disclosure made by the other party. The parties shall supplement these
                  disclosures when required under subdivision (e)(1). In the event that
                  either party wishes to challenge the relevance or the reliability of
                  expert testimony, a motion for a Daubert hearing must be filed not later
                  than ninety (90) days before trial or they will be deemed waived.

             f)   Evidence-Presentation Equipment: If one or more of the parties
                  desire to use the Court’s Digital Evidence Presentation System
                  (DEPS) at trial or for any pretrial hearing, or if any party intends to
                  use any other electronic, mechanical, or other equipment to display
                  evidence at trial, notice must be given to the Court’s courtroom deputy
                  clerk, Ms. Julie Norwood (865) 545-4234, Ext. 4679, or at
                  julie_norwood@tned.uscourts.gov at least five (5) working days
                  before the pretrial conference (for trial) or before any pretrial hearing.

             g)   Pretrial Disclosures: On or before thirty (30) days before trial, the
                  parties shall make all pretrial disclosures specified in Fed. R. Civ. P.
                  26(a)(3), except as to witnesses (see 6(f) below).


                                           3



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 3 of 9 PageID #: 47
             h)   All Discovery: All discovery, including the taking of depositions
                  “for evidence,” shall be completed by ninety (90) days before trial.
                  (Motions to compel must be filed at least thirty (30) days before this
                  deadline).

             i)   Depositions: Depositions shall be conducted in accordance with the
                  following guidelines and other orders entered by the Court:

                  (1)   Counsel shall not direct or request that a witness not answer
                        a question, unless that counsel has objected to the question
                        on the ground that the answer is protected by a privilege or a
                        limitation on evidence directed by the Court.

                  (2)   Counsel shall not make objections or statements that might
                        suggest an answer to a witness. Counsels’ statements when
                        making objections should be succinct, stating the basis of the
                        objection and nothing more.

                  (3)   Counsel and their witness-clients shall not engage in private,
                        off-the-record conferences while the deposition is
                        proceeding in session, except for the purpose of deciding
                        whether to assert a privilege. Counsel may confer with their
                        clients during midmorning, lunch, mid-afternoon, or overnight
                        breaks in the deposition. However, counsel for a deponent
                        may not request such a break while a question is pending or
                        while there continues a line of questioning that may be
                        completed within a reasonable time preceding such
                        scheduled breaks.

                  (4)   Deposing counsel shall provide to the witness’s counsel a copy
                        of all documents shown to the witness during the deposition.
                        The copies shall be provided either before the deposition
                        begins or contemporaneously with the showing of each
                        document to the witness. The witness and the witness’s
                        counsel do not have the right to discuss documents privately
                        before the witness answers questions about them.

             j)   Discovery Disputes: Discovery disputes shall be resolved in the
                  following manner:

                  (1)   Parties shall first meet and/or confer in an attempt to resolve
                        disputes between themselves, without judicial intervention;
                                         4



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 4 of 9 PageID #: 48
                     (2)    If the parties are unable to resolve such disputes informally,
                            they shall attempt to resolve their disagreement by conference
                            with the Magistrate Judge assigned to this case, which
                            conference shall be by telephone or in court, at the discretion of
                            the Magistrate Judge, who also shall have the discretion to
                            make findings and enter an order on the dispute; and

                     (3)    If, and only if, the parties’ dispute is unresolved following
                            the conference with the Magistrate Judge, the parties may file
                            appropriate written motions with the Court, which may be
                            referred to the Magistrate Judge.        Any written motions
                            regarding discovery shall include a certification of compliance
                            with steps one (1) and two (2) above as well as the written
                            certification required by Rule 37(a)(1), if applicable.

        4.     Status Report: The parties shall jointly file on the day of the discovery
 deadline a status report covering the following matters:

              a)     Whether discovery has been completed;

              b)     If any dispositive motions are pending, whether oral argument
                     would be beneficial to the Court and/or the parties, and, if so, explain
                     the benefit;

              c)     Whether any party intends to file any further pretrial motions,
                     including any motions in limine, and if so, the anticipated subject
                     matter of such motions;

              d)     Whether the case is to be tried jury or non-jury and the anticipated
                     length of trial;

              e)     The prospects for settlement of this matter, and whether the case has
                     been or will be submitted for mediation pursuant to Local Rule 16.4;
                     and

              f)     Any other matter which you believe should be brought to the
                     Court’s attention.

        5.    Pretrial Order: Unless counsel are otherwise directed by the Court, the
 following shall govern with regard to the pretrial order in this particular case.


                                             5



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 5 of 9 PageID #: 49
        Thirty (30) days before trial, an agreed pretrial order shall be filed. The order shall
 contain the following recitals:

               a)      Jurisdiction.

               b)      That the pleadings are amended to conform to the pretrial order.

               c)      Short summary of plaintiff’s theory.

               d)      Short summary of defendants’ theory.

               e)      The issues to be submitted to the trial judge or jury.

               f)      Stipulations of fact.

               g)      Novel or unusual questions of law or evidence.

               h)      Estimated length of trial (in working days).

               i)      Possibility of settlement.

               j)      Miscellaneous matters that may contribute to the just, speedy, and
                       inexpensive determination of the case.

         Forty-five (45) days before trial (47 days if service by mail), plaintiff’s counsel shall
 serve opposing counsel with a proposed pretrial order containing the above items except for
 the theory of defendants. Within five (5) working days after receipt thereof, opposing
 counsel shall furnish plaintiff’s counsel with defendants’ theory and advise of any
 disagreement as to the issues or other matters in the proposed pretrial order. The parties shall
 make diligent, good faith efforts to reconcile any differences promptly and without the
 necessity of the Court’s intercession. If the parties cannot agree on a pretrial order,
 plaintiff’s counsel shall notify the undersigned’s office at least thirty-one (31) days before
 trial that the parties have, in a face-to-face conference, been unsuccessful, after a good faith
 effort, to agree upon a pretrial order. Thereafter, the undersigned may enter a pretrial
 order prior to or after the pretrial conference. Proposed amendments to a pretrial order
 entered ex parte by a judge or magistrate judge may be sought by motion filed five (5) days
 following entry of the order.

       Failure to file an agreed pretrial order or to notify the undersigned’s office that one
 cannot be agreed upon as required herein may be deemed a failure to prosecute the action.
 See Rule 41(b), Fed. R. Civ. P.

                                                6



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 6 of 9 PageID #: 50
       6.    Other Scheduling Matters:

             a)    Amendment of Pleadings/Joinder of Parties: At least one hundred
                   and fifty (150) days before trial all motions for leave to amend the
                   pleadings and add parties must be filed.

             b)    Dispositive Motions: All dispositive motions under Fed. R. Civ. P.
                   12 and all motions for summary judgment pursuant to Fed. R. Civ. P.
                   56 shall be filed as soon as possible, but no later than one hundred
                   fifty (150) days before trial. The failure to timely file such motions
                   will be grounds to summarily deny them.

             c)    Mediation in Employment Discrimination Cases: In every case
                   involving employment discrimination, the parties shall jointly file a
                   report indicating their respective positions regarding whether the
                   dispute is a matter suitable for mediation, as defined by Local Rule
                   16.4, one hundred fifty (150) days before trial.

             d)    Motions in Limine: All motions in limine must be filed no later than
                   thirty (30) days before trial. Such motions in limine will be addressed
                   by the Court at the final pretrial conference (see No. 7 below), unless
                   the parties are notified otherwise by the Court.

             e)    Proposed Findings of Fact and Conclusions of Law for Nonjury
                   Trial: The parties shall submit to the Court proposed findings of fact
                   and conclusions of law, which shall be supported by citations of
                   authority in accordance with Local Rule 52.1, no later than 30 days
                   before trial. Proposed findings of facts shall contain a jurisdictional
                   statement, identify the parties, and set out the facts in chronological
                   order the particular party intends to prove at trial. Conclusions of
                   law should be concise with appropriate citations of authority
                   pursuant to Local Rule 7.4.

             f)    Exhibits: All anticipated exhibits will be labeled and numbered
                   prior to trial. The parties are directed to confer prior to the final
                   pretrial conference as to the authenticity and admissibility of
                   exhibits and be prepared to discuss any objections at the pretrial
                   conference.

             g)    Witness Lists: Forty-five (45) days before trial, the parties shall file a
                   final witness list covering the information specified in Rule 26(a)(3).

                                            7



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 7 of 9 PageID #: 51
                      Within five (5) days after service of a final witness list, such list may
                      be supplemented.

               h)     Trial Briefs: At least fifteen (15) days before trial, the parties must file
                      trial briefs concerning any novel or unusual questions of law that
                      have been highlighted in the pretrial order.

               i)     Use of Depositions at Trial: In the event that a party files objections
                      within the time specified by Rule 26(a) to the use under Rule 32(a)
                      of a deposition designated by another party under Rule
                      26(a)(3)(A)(ii), or any objection, together with the grounds for it, that
                      may be made to the admissibility of materials identified under Rule
                      26(a)(3)(A)(iii) and desires the Court to consider such objections,
                      they shall be accompanied by a brief in support thereof. Unless
                      otherwise directed by the Court, the undersigned will address such
                      objections at the pretrial conference. Counsel for the parties are
                      reminded that an objection not so made—except for one under
                      Federal Rule of Evidence 402 or 403—is waived unless excused by
                      the Court for good cause. See Fed. R. Civ. P. 26(a)(3)(B).

        7.    Final Pretrial Conference: A final pretrial conference will be held in
 Knoxville on Tuesday, December 1, 2020, at 2:00 p.m.

        8.     Trial: The trial of this case will be held in Knoxville before the undersigned
 with a jury beginning on Tuesday, December 8, 2020, at 9:00 a.m.

        If there are any preliminary matters, counsel shall be present at 8:30 a.m. to take up
 any such matters which may require the Court’s attention. The parties shall be prepared to
 commence trial at 9:00 a.m. on the date which has been assigned. If this case is not heard
 immediately, it will be held in line until the following day or anytime during the week of
 the scheduled trial date.

        9.     Consent to Magistrate Judge: You are reminded that United States
 magistrate judges in this District have authority to try civil cases, both jury and nonjury,
 upon consent of the parties pursuant to 28 U.S.C. § 636(c). If you desire to have your
 case tried by consent by a magistrate judge, notify the Court’s judicial assistant, Ms. Lori
 Gibson at (865) 545-4762, or at varlan_chambers@tned.uscourts.gov.

 SHOULD THE SCHEDULED TRIAL DATE CHANGE FOR ANY REASON, THE
 OTHER DATES CONTAINED IN THIS ORDER SHALL REMAIN AS SCHEDULED.
 SHOULD THE PARTIES DESIRE A CHANGE IN ANY OF THE OTHER DATES,

                                               8



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 8 of 9 PageID #: 52
 THEY SHOULD NOTIFY THE COURT AND SEEK AN ORDER CHANGING THOSE
 DATES.

       IT IS SO ORDERED.

       ENTER:


                              s/ Thomas A. Varlan
                              UNITED STATES DISTRICT JUDGE




                                      9



Case 2:19-cv-00156-TAV-CRW Document 12 Filed 11/20/19 Page 9 of 9 PageID #: 53
